UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

PRESTON JAMES,                                    :
                                                  :
               Plaintiff,                         :     Civil Action No.:     11-1793 (RC)
                                                  :
               v.                                 :     Re Document No.:      3
                                                  :
DISTRICT OF COLUMBIA et al.,                      :
                                                  :
               Defendants.                        :

                                  MEMORANDUM OPINION

  DENYING THE DISTRICT OF COLUMBIA’S PARTIAL MOTION TO DISMISS; DISMISSING SUA
            SPONTE THE PLAINTIFF’S CLAIMS AGAINST SERGEANT CROUCH

                                      I. INTRODUCTION

       The plaintiff alleges that he was unconstitutionally and tortiously seized by several police

officers, and he brings suit against the District of Columbia, Sergeant James Crouch of the

District of Columbia’s Metropolitan Police Department (“MPD”), and several unknown MPD

officers. Now before the court is the District of Columbia’s partial motion to dismiss. Because

the plaintiff states a plausible claim for the common-law tort of negligent supervision against the

District of Columbia, the court denies the District’s motion. Because the complaint contains no

factual allegations to support any plausible claims for individual liability against Sergeant

Crouch, however, the court will dismiss those claims sua sponte.

                    II. FACTUAL AND PROCEDURAL BACKGROUND

       In July 2010, the plaintiff attended a business meeting in northeast Washington, D.C.

Compl. ¶ 10. He claims that he was attacked, tackled, and handcuffed by several MPD officers

as he left the building. Id. After a “significant” period of time, the police removed his handcuffs

and allowed him to depart. Id. In July 2011, the plaintiff filed suit in the Superior Court of the

District of Columbia against the District of Columbia, Sergeant Crouch, and several unknown
police officers. The complaint seeks damages for assault and battery (Count I), false arrest

(Count II), the violation of his constitutional rights under 42 U.S.C. § 1983 (Count III),

intentional infliction of emotional distress (Count IV), negligent infliction of emotional distress

(Count V), and negligent supervision (Count VI). After the District of Columbia removed the

action to this court, the District of Columbia filed a motion to dismiss Count VI for failure to

state a claim under Rule 12(b)(6).

                                          III. ANALYSIS

               A. Legal Standard for a Motion to Dismiss Under Rule 12(b)(6)

        All that the Federal Rules of Civil Procedure require of a complaint is that it contain a

“short and plain statement of the claim” in order to give the defendant fair notice of the claim

and the grounds upon which it rests. FED. R. CIV. P. 8(a)(2), see Erickson v. Pardus, 551 U.S.

89, 93 (2007). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). A court considering such a motion presumes

the factual allegations of the complaint to be true and construes them liberally in the plaintiff’s

favor. See, e.g., United States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). It

is not necessary for the plaintiff to plead all elements of his prima facie case in the complaint.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511–14 (2002); Bryant v. Pepco, 730 F. Supp. 2d 25,

28–29 (D.D.C. 2010).

        Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 677 (2009) (internal quotation marks omitted). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are therefore

insufficient to withstand a motion to dismiss. Id. A court need not accept a plaintiff’s legal

                                                   2
conclusions as true, id., nor must the court presume the veracity of legal conclusions that are

couched as factual allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

B. The Court Denies the District’s Motion to Dismiss Count VI of the Plaintiff’s Complaint

       In Count VI of the complaint, the plaintiff claims that the District of Columbia and

Sergeant Crouch are liable for “negligent supervision.” Compl. ¶¶ 28–31. Negligent supervision

is a species of the common-law tort of negligence. See Fred A. Smith Mgmt. Co. v. Cerpe, 957

A.2d 907, 916 (D.C. 2008); Griffin v. Acacia Life Ins. Co., 925 A.2d 564, 575 (D.C. 2007).

Unlike the doctrine of respondeat superior—a legal construct which allows a plaintiff to hold

employers vicariously liable for acts committed by their employees—the tort of negligent

supervision allows a plaintiff to hold employers directly liable for their failure to properly

supervise their personnel. Id. To succeed on a claim of negligent supervision, the plaintiff must

prove “that the employer breached a duty to the plaintiff to use reasonable care in the supervision

or retention of an employee which proximately caused harm to plaintiff.” Phelan v. City of

Mount Rainier, 805 A.2d 930, 940 (D.C. 2002).

       The District argues that the complaint is devoid of any factual allegations from which it

could be inferred that District was negligent in its supervision of MPD officers. Although the

complaint is somewhat light on factual allegations, the court notes that the plaintiff’s burden at

the pleading stage is “minimal.” Hopkins v. Blue Cross & Blue Shield Assoc., 2010 WL

5300536, at *7 n.1 (D.D.C. Dec. 21, 2010). The plaintiff alleges that he was “attacked” by

several police officers without justification, that he was tackled and handcuffed, and that he was

not released until a “significant period of time” had elapsed. See Compl. ¶ 10. He also alleges

that the police officers, while acting under color of law, had gone “rogue.” See id. ¶ 11. He

concludes that the District of Columbia was “responsible for the hiring, training, supervision,

monitoring and disciplining of the officers involved,” id. ¶ 12, thus alleging that the District of
                                                  3
Columbia’s lax supervision of its employees ostensibly caused the harms he suffered. The court

concludes that these factual allegations meet Rule 8(a)(2)’s threshold requirement that the

plaintiff put forth a “short and plain statement of the claim” such that the defendant is put on

“fair notice” of the nature of the plaintiff’s claim and the grounds upon which it rests. See

Twombly, 550 U.S. at 555. Because the District puts forth no other arguments to suggest that the

plaintiff’s claim against the District is so implausible that dismissal is warranted, see Iqbal, 556

U.S. at 677, the court will deny its partial motion to dismiss. Because the District has not moved

to dismiss the other counts of the complaint,1 those claims will proceed to discovery.

Accordingly, although the plaintiff’s factual allegations are somewhat thin, allowing the

plaintiff’s negligent supervision claim to proceed to discovery as well will not unduly burden the

District. The District is free to file a new dispositive motion subsequent to discovery.

    C. The Court Will Dismiss the Plaintiff’s Individual-Capacity Claims Against Sergeant
                                     Crouch Sua Sponte

        Construing the complaint generously, it appears that the plaintiff brings all of his claims

against Sergeant Crouch in both his individual and official capacity. See Compl. at 1. But not a

single factual allegation indicates that Sergeant Crouch was in any way involved in the harms

that allegedly befell the plaintiff. In fact, the complaint barely makes any reference to Sergeant

Crouch at all. No mention of Sergeant Crouch is made until the plaintiff recites the legal

elements of Count VI: “At all times relevant herein, the officers were acting under the direction

and control of Sergeant Crouch and the District of Columbia and pursuant to the rules,

1
        The District originally moved to dismiss Counts I, II, IV, and V of the complaint on the basis that
        those claims were time-barred. See Def.’s Mot. at 6–7. In a Supplemental Memorandum, [Dkt.
        # 4] the District withdrew its arguments regarding the timeliness of those claims. Def.’s Supp.
        Mem. at 1–2. The District now concedes that these claims are timely because Rule 6(a) grants
        plaintiffs extra time to file suit when, as here, the statute of limitations expires on a Saturday. See
        Banks v. Chesapeake & Potomac Tel. Co., 802 F.2d 1416, 1418 (D.C. Cir. 1986); Def.’s Supp.
        Mem. at 1–2.


                                                      4
regulations, policies and procedures, of defendant District of Columbia.” Compl. ¶ 29; see also

id. ¶ 30 (“Defendants Sgt. Crouch and District of Columbia acted negligently, carelessly and

recklessly by failing by failing [sic] to properly train, supervise, control, direct and monitor the

defendant officers.”). These conclusory statements are totally divorced, however, from the

factual allegations at the heart of the complaint. What’s more, because these allegations are

merely “[t]hreadbare recitals” of the plaintiff’s cause of action, they need not be taken at face

value. Iqbal, 556 U.S. at 678. Because nothing in the complaint suggests that Sergeant Crouch

was involved in the acts underlying the plaintiff’s claims, the court concludes that the plaintiff

has not stated a plausible claim for relief.2 See Jones v. Horne, 634 F.3d 588, 602 (D.C. Cir.

2011) (affirming the district court’s dismissal of the plaintiff’s individual-capacity suit against a

government official because the plaintiff did not allege that the official had any personal

involvement in the allegedly illegal conduct); Brown v. Fogle, 819 F. Supp. 2d 23, 28 (D.D.C.

2011) (dismissing the plaintiff’s individual-capacity suits against public officials under Iqbal

because the plaintiff did not allege that those officials were personally involved in any

wrongdoing). Where, as here, it appears beyond doubt that the facts alleged in the complaint

would not entitle the plaintiff to relief, the court may dismiss those claims sua sponte. Baker v.

Dir., U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990); Jaeger v. United States, 2006

WL 1518938, at *1 (D.D.C. 2006) (concluding that when “the failure to state a claim is patent, it


2
       Although the plaintiff suggests in his opposition that Sergeant Crouch was present at the scene of
       the plaintiff’s detention, Pl.’s Opp’n at 2, there is no mention of this fact in the complaint. When
       reviewing a motion to dismiss the court is generally confined to the four corners of the complaint,
       Hollabaugh v. Office of the Architect of the Capitol, 2012 WL 759651, at *1 (D.D.C. March 9,
       2012), which the plaintiff may not amend in his opposition brief, Middlebrooks v. Godwin Corp.,
       722 F. Supp. 2d 82, 91 n.8 (D.D.C. 2010). Accordingly, the plaintiff’s argument does not affect
       the court’s analysis.




                                                    5
is practical and fully consistent with plaintiffs’ rights and the efficient use of judicial resources

for the Court to dismiss the action sua sponte”) (quotation marks and citation omitted).

Accordingly, the court concludes that all claims brought against Sergeant Crouch in his

individual capacity must be dismissed.

                                        IV. CONCLUSION

       For the foregoing reasons, the court denies the District of Columbia’s motion to dismiss

Count VI against the District and dismisses all of the plaintiff’s individual-capacity claims

against Sergeant Crouch sua sponte. An order consistent with this memorandum opinion is

separately issued this 26th day of June, 2012.

                                                                 RUDOLPH CONTRERAS
                                                                 United States District Judge




                                                   6